          Case 6:18-cv-00125-ADA Document 57 Filed 01/16/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

RICKEY DONNELL CUMMINGS,                          §
                                                  §
                       Petitioner,                §
                                                  §
v.                                                §            CIVIL NO. W-18-CV-125-ADA
                                                  §
LORIE DAVIS, Director,                            §            * DEATH PENALTY CASE *
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
                       Respondent.                §

                                              ORDER

       Before the Court is Petitioner Rickey Donnell Cummings’s Motion for Stay and

Abeyance (ECF No. 36) of these federal habeas proceedings, as well as Respondent Lorie

Davis’s opposition (ECF No. 44) and Petitioner’s reply (ECF No. 55) thereto. Also before the

Court are Petitioner’s Motion for Discovery (ECF No. 35), Respondent’s opposition (ECF

No. 43), and Petitioner’s reply (ECF No. 54). Petitioner seeks to stay these proceedings to allow

him to return to state court to present several new claims for exhaustion purposes and requests

permission to conduct discovery to support several new claims raised for the first time in his

petition for federal habeas corpus relief (ECF No. 31).

       After carefully considering the pleadings submitted by both parties, the Court grants

Petitioner’s request to stay and abate these proceedings. Because Petitioner’s discovery request

concerns unexhausted claims that have not been presented to the state courts, however, the Court

dismisses the discovery request to allow Petitioner to seek discovery in the state court first.

                                          I. Background

       Petitioner was convicted and sentenced to death in November 2012 for the capital murder

of Keenan Hubert and Tyus Sneed. His conviction and sentence were affirmed on direct appeal,
          Case 6:18-cv-00125-ADA Document 57 Filed 01/16/20 Page 2 of 7




and his state application for post-conviction relief was denied by the Texas Court of Criminal

Appeals on March 28, 2018. Cummings v. State, No. 76,923, 2014 WL 12713256 (Tex. Crim.

App. Dec. 17, 2014) (unpublished); Ex parte Cummings, No. 84,324-01, 2018 WL 1516614

(Tex. Crim. App. 2018) (per curiam) (unpublished). A year later, Petitioner filed a petition for

federal habeas corpus relief in this Court raising several grounds for relief that were not litigated

in his prior state court proceedings. Under the Anti-Terrorism and Effective Death Penalty Act

(AEDPA), applicants are required to exhaust all claims in state court before requesting federal

collateral relief. See 28 U.S.C. § 2254(b)(1); Fisher v. Texas, 169 F.3d 295, 302 (5th Cir. 1999).

       Following the submission of his federal habeas corpus petition, Petitioner moved this

Court to stay and abate his federal habeas corpus proceedings to allow the exhaustion of his new

allegations in state court. Petitioner also asked this Court to authorize discovery to help support

several of these unexhausted claims. Specifically, Petitioner requests the following:

(1)    an order for the production of five grand jury transcripts and authorization to depose eight
       grand jury witnesses (to help support Claim 1 of his petition);

(2)    permission to issue three subpoenas for school records, authorization to depose an
       additional four witnesses, and an order requiring the McLennan County District Attorney
       to produce notes related to their investigation for in camera inspection (Claim 4);

(3)    authorization to subpoena trial counsel’s privileged legal files for another client
       (Claim 8); and

(4)    authorization to subpoena the prosecution’s notes concerning jury selection (Claim 9).

       Petitioner requests that his expansive discovery request be granted prior to his motion to

stay to allow him “to gather as much evidence as possible before presenting the factual basis of

his claims in any state court proceedings.” Respondent opposes both the motion to stay and the

discovery request, arguing, in part, that the underlying claims relevant to both motions are

unexhausted and procedurally barred from federal habeas relief.



                                                 2
          Case 6:18-cv-00125-ADA Document 57 Filed 01/16/20 Page 3 of 7




                                    II.     The Motion to Stay

       When a habeas applicant fails to exhaust his claims in state court, the federal district

court has the authority to issue a stay in certain “limited circumstances.” Rhines v. Weber, 544

U.S. 269, 277 (2005). Stay and abeyance should be granted when a petitioner shows: (1) “good

cause” exists for the failure to exhaust; (2) the unexhausted claims are not “plainly meritless;”

and (3) there is no indication that the applicant has engaged in “abusive litigation tactics or

intentional delay.” Rhines, 544 U.S. at 277-78.

       The Court concludes Petitioner has met the Rhines requirements and that a stay of this

case is warranted so that Petitioner may litigate any issue needing exhaustion before returning to

federal court. Indeed, given the principles of comity underlying the AEDPA as well as the fact-

intensive nature of the claims now raised by Petitioner, the Court believes the state habeas court

should have the first opportunity to address the merits of (or dismiss under an adequate state

procedural rule) the new allegations raised by Petitioner in his federal habeas corpus petition.

Thus, out of an abundance of caution, this Court will permit Petitioner to return to state court and

exhaust available state habeas remedies on any and all currently unexhausted claims Petitioner

wishes this Court to entertain in this cause. See Day v. McDonough, 547 U.S. 198, 210 n.10

(2006) (holding that, under Rhines, “a district court has discretion to stay a mixed petition . . . to

allow a habeas petitioner to present his unexhausted claims to the state court in the first instance,

then return to federal court for review of his perfected petition.”).

                                  III.     The Discovery Motion

       It is well-settled that “a habeas petitioner, unlike the usual civil litigant in federal court, is

not entitled to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904

(1997); see also Reed v. Quarterman, 504 F.3d 465, 471 (5th Cir. 2007). Under Rule 6(a) of the



                                                   3
          Case 6:18-cv-00125-ADA Document 57 Filed 01/16/20 Page 4 of 7




Rules Governing Section 2254 Proceedings, a party may conduct discovery only if the judge, in

the exercise of his discretion and for good cause shown, grants leave to do so. However, both

Supreme Court and circuit precedent have linked the showing of “good cause” under Rule 6(a) to

an inmate’s ability to establish entitlement to federal habeas relief. Before a federal court may

authorize discovery, the court must first conclude that the “specific allegations before the court

show reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is . . . entitled to relief.” Bracy, 520 U.S. at 908-09 (internal quotation marks

omitted); Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000) (“Good cause may be found

when a petition for a writ of habeas corpus establishes a prima facie claim for relief.”).

       Petitioner has not made this showing. Petitioner admittedly seeks discovery to help

develop and support allegations (Claims 1, 4, 8, and 9) that were not raised and adjudicated

during his previous state court proceedings. This failure to exhaust in the state court renders

those claims procedurally barred from federal habeas review. Coleman v. Thompson, 501 U.S.

722, 735 n.1 (1991). As a result, Petitioner cannot show good cause for discovery—i.e., an

ability to establish entitlement to federal habeas relief—because procedural impediments

preclude this Court from considering the merits of those unexhausted claims. See Rucker v.

Norris, 563 F.3d 766, 771 (8th Cir. 2009); Williams v. Bagley, 380 F.3d 932, 975 (6th Cir. 2004);

Campbell v. Dretke, 117 F. App’x 946, 959 (5th Cir. 2004) (unpublished); Royal v. Taylor, 188

F.3d 239, 249 (4th Cir. 1999).

       In his reply, Petitioner contends discovery should be granted to allow him to develop

evidence that would support an excuse for the procedural default. (ECF No. 54 at 3). Indeed, a

procedural default may be overcome with a showing of cause for the default and actual prejudice

arising from the default, or with a demonstration that the failure to consider the claim will result



                                                 4
           Case 6:18-cv-00125-ADA Document 57 Filed 01/16/20 Page 5 of 7




in a fundamental miscarriage of justice. Coleman, 501 U.S. at 750. Yet, Petitioner has provided

no support for his assertion that discovery is available to make such a showing. See Segundo v.

Davis, 831 F.3d 345, 351 (5th Cir. 2016) (finding no affirmative right to additional fact-finding

to establish cause and prejudice under the equitable exception created in Martinez v. Ryan, 566

U.S. 1 (2012)). Moreover, the procedural default of Petitioner’s claims is currently based on

Petitioner’s failure to exhaust the claims in state court, something the stay and abeyance of these

proceedings will potentially remedy. Thus, discovery at this point is unnecessary.

         Similarly unpersuasive is Petitioner’s assertion that discovery should be granted to assist

in developing the factual record that will eventually be presented to the state court upon his

return. Under the exhaustion doctrine, a state prisoner must fairly present his claims to the state

courts prior to seeking federal habeas relief.                Baldwin v. Reese, 541 U.S. 27, 29 (2004).

According to Petitioner, he is attempting to gather as much evidence as possible in federal court

before presenting his claims to the state court in order to ensure (1) the state court has the best

opportunity to consider well-developed facts, and (2) no relevant evidence will be excluded from

this Court’s later review under the AEDPA. (ECF No. 35). But such a request, if granted, would

essentially invert the habeas process by allowing petitioners to develop their claims in federal

court before presenting the claims to the state court.1 Because Petitioner’s case is being stayed

so that he may return to state court to exhaust his new claims, the more appropriate venue for a

discovery request at this time is in state court. If necessary, Petitioner may refile his discovery

motion following the adjudication of his subsequent state habeas corpus application.


1
         Furthermore, Petitioner’s argument effectively places the cart before the horse by asking this Court to allow
factual development to help establish a prima facie claim for relief instead of allowing factual development once a
prima facie claim has been established. However, a petitioner must be able to establish potential entitlement to
federal habeas relief before a federal court may authorize discovery. Bracy, 520 U.S. at 908-09; Murphy, 205 F.3d
at 814 (finding “good cause” may be found after a petition for a writ of habeas corpus establishes a prima facie
claim for relief.). Again, Petitioner does not make this showing.


                                                          5
             Case 6:18-cv-00125-ADA Document 57 Filed 01/16/20 Page 6 of 7




                                          IV. Conclusion

        Given the principles of comity underlying the AEDPA, the Court believes the state

habeas court should have the first opportunity to address any of the unexhausted allegations

raised by Petitioner in his petition for federal habeas corpus relief. Thus, out of an abundance of

caution, the Court concludes a stay of this case is warranted so that Petitioner may return to state

court to litigate these allegations. On the other hand, Petitioner has not demonstrated “good

cause” to grant his lengthy discovery request. Petitioner is encouraged to raise his request upon

his return to state court.

        Accordingly, it is hereby ORDERED that:

        1.       Petitioner’s Motion for Stay and Abeyance, filed June 14, 2019 (ECF No. 36), is

GRANTED, and all proceedings in this cause are STAYED and this cause is held in

ABEYANCE pending further Order from this Court.               The instant proceedings are hereby

administratively CLOSED.

        2.       On or before 30 days from the date of this Order, Petitioner’s federal habeas

counsel shall file a subsequent state habeas corpus application in the appropriate state court

setting forth all currently unexhausted claims for relief Petitioner wishes to exhaust, including all

factual theories and legal arguments supporting the same. If Petitioner fails to file a state habeas

application within 30 days, either party may move to lift the stay.

        3.       Every 60 days thereafter, Petitioner’s federal habeas counsel shall file an advisory

informing this Court of the status of Petitioner’s subsequent state habeas corpus application.

Counsel shall also notify this Court immediately when the Texas Court of Criminal Appeals

finally adjudicates Petitioner’s subsequent state habeas corpus application.




                                                  6
            Case 6:18-cv-00125-ADA Document 57 Filed 01/16/20 Page 7 of 7




       4.       Within 30 days after the Texas Court of Criminal Appeals disposes of Petitioner’s

state habeas corpus application, Petitioner shall file either (a) an amended federal petition setting

forth all of the claims (and their factual and legal bases) Petitioner wishes this Court to consider

in this cause, or (b) an advisory stating Petitioner wishes to proceed with only those claims and

evidence raised in Petitioner’s first federal habeas petition, filed March 26, 2019 (ECF No. 31).

       5.       Finally, Petitioner’s Motion for Discovery (ECF No. 35) is DISMISSED

WITHOUT PREJUDICE.

       SIGNED this the 16th day of January, 2020.




                                                      ALAN D ALBRIGHT
                                                      UNITED STATES DISTRICT JUDGE




                                                 7
